UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: July 1, 2012 - June 30, 2013 PROXY VOTING RECORDS SCS TACTICAL ALLOCATION FUND ALCOBRA LTD. Security ID: M2239P109 Ticker: ADHD Meeting Date: August 8, 2013 Meeting Type: Annual Record Date: July 9, 2013 # Proposal Mgt.Rec. Vote Cast Sponsor 1. To approve the re-appointment of Krost, Forer, Gabbay & Kasierer as the Company’s independent registered public accounting firm. For Abstained Mgt. 2. To re-elect six (6) members to the Board of Directors. For Abstained Mgt. a. To elect Dr. Aharon Schwartz to serve as a director. For Abstained Mgt. b. To elect Dr. Yaron Daniely to serve as a director. For Abstained Mgt. c. To elect Mr. Udi Gilboa to serve as adirector. For Abstained Mgt. d. To elect Dr. Dalia Meggido to serve as a director. For Abstained Mgt. e. To elect Mr. Howard B. Rosen to serve as a director. For Abstained Mgt. f.To elect Mr. Daniel E. Geffken to serve as a director. For Abstained Mgt. 3. To elect Mr. Ori Mor to serve as external director and approve his remuneration terms. an For Abstained Mgt. 4. To elect Dr. Halas Glander to serve as an external director and approve her remuneration terms. For Abstained Mgt. 5. To approve the remuneration terms of Mr. Daniel E Geffken subject to his election as director. For Abstained Mgt. 6. To approve the remuneration terms of Mr. Howard B. Rosen subject to his election as director. For Abstained Mgt. 7. To approve an increase to the directors‘ and officers’ insurance policy coverage and an extended coverage term. For Abstained Mgt. 8. To approve an increase in the IPO bonus of Dr. Yaron Daniely. For Abstained Mgt. 9. To approve an award of an IPO bonus to Mr. Udi Gilboa. For Abstained Mgt. APPLE Inc. Security ID: 037833100 Ticker: AAPL Meeting Date: February 27, 2013 Meeting Type: Annual Record Date: January 02, 2013 # Proposal Mgt.Rec. Vote Cast Sponsor 1.
